Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-19 and 24 are allowed.
2. 	The following is an examiner's statement of reason for allowance: 
With regard to method claims 1-14, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  "simultaneously forming a second electrode and a gate electrode, wherein the second electrode is connected to the active layer” (claim 1) as instantly claimed and in combination with the additionally claimed method steps.
With regard to device claims 15-19 and 24, the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a second electrode electrically connected to the active layer; and a gate electrode on the gate insulating layer, the gate electrode and the second electrode being in a same layer" (claim 15) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

US 8,604,470-discloses an oxide thin film transistor comprising: a gate electrode on a substrate; a gate insulating layer on the substrate with the gate electrode formed thereon; an active layer made of oxide semiconductor and on the gate insulating layer; a contact layer on the substrate with the active layer formed thereon; source and drain electrodes on the substrate with the contact layer thereon and electrically connected with source and drain regions of the active layer; a protective layer on the substrate with the source and drain electrodes thereon; a contact hole formed by removing the protective layer to expose the drain electrode; and a pixel electrode electrically connected with the drain electrode through the contact hole, wherein the contact layer is made of oxide including a different metal or conductivity with that of the source and drain electrodes, to adjust a threshold voltage according to the difference in a work function
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/DAVID VU/
Primary Examiner, Art Unit 2818